Name: 91/400/ECSC, EEC: Decision of the Council and the Commission of 25 February 1991 on the conclusion of the fourth ACP-EEC Convention
 Type: Decision
 Subject Matter: international affairs;  economic geography;  European construction
 Date Published: 1991-08-17

 Avis juridique important|31991D040091/400/ECSC, EEC: Decision of the Council and the Commission of 25 February 1991 on the conclusion of the fourth ACP-EEC Convention Official Journal L 229 , 17/08/1991 P. 0001 - 0002 Finnish special edition: Chapter 11 Volume 17 P. 0057 Swedish special edition: Chapter 11 Volume 17 P. 0057 DECISION OF THE COUNCIL AND THE COMMISSION of 25 February 1991 on the conclusion of the Fourth ACP-EEC Convention (91/400/ECSC, EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the assent of the European Parliament (1), Whereas the Fourth ACP-EEC Convention, signed in LomÃ © on 15 December 1989, should be approved, HAVE DECIDED AS FOLLOWS: Article 1 The Fourth ACP-EEC Convention, the Protocols and declarations annexed thereto and the declarations attached to the Final Act are hereby approved on behalf of the European Coal and Steel Community and the European Economic Community. The texts of the Convention, the Protocols and declarations annexed thereto and the Final Act are attached to this Decision. Article 2 The President of the Council shall, as regards the European Coal and Steel Community and the European Economic Community, deposit the act of notification provided for in Article 360 of the Convention. Done at Brussels, 25 February 1991. For the Council For the Commission The President The President J.-C. JUNCKER Jacques DELORS (1) OJ No C 149, 18. 6. 1990, p. 71.